DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 are pending.  Claims 1-4 are the subject of this FINAL Office Action.  Claims 5-14 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by PARK (US 2015/0343533, published 12/03/2015).
	As to claim 1, PARK teaches a non-transitory machine readable medium (or computer readable medium, CRM) containing instructions executable by a processor to cause the processor to (controller, e.g. computer with programming; paras. 0108, 0112, 0115): determine that while moving along a first direction, the recoater has reached a first location of a build surface of a build area (reaching build area where build material needs to be compacted and/or flattened/spread; Figs. 5-6); in response, change recoater action (moving recoater in x or z direction accordingly; Figs. 5-6); determine that recoater reaches a build-up at a second location (Figs. 6-8); in response to determining that recoater reached build-up, lift the recoater such that the recoater is not in contact with the build-up, continue to move the recoater in the first direction over build-up and without contact with build-up (transition from Fig. 7A/8A to 7B/8B includes period in which recoater moves in X1 direction while not touching powder).
	As to “the first location comprising build material” and “the second location comprising a build-up of the build material,” these fail to explain any executable instructions of the CRM.  For example, the CRM is not programmed to detect signals from a sensor that detects a certain amount of build material.  Thus, these are an intended use that fails to distinguish the claim over the prior art.
	Regardless, PARK teaches that “the first location comprising build material” and “the second location comprising a build-up of the build material,” and 3D objects being built in the area where the recoater lifts (Figs. 6-8).
	In sum, the claims are so broad that they encompass moving a recoater over build material, then lifting for any period over build-up and moving for any period and distance over the build up.  This is not allowable because this basic technique is taught in the prior art such as PARK.
	As to claim 2, PARK teaches changing rotation of roller 12 (Figs. 6-7A).
	As to claim 3, PARK teaches instructions to change an action of a recoater includes instructions to: reduce a rate of rotation of the recoater; and reduce a travel speed of the recoater (Figs. 6-7D).

New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over PARK, in view of FOCKELE (EP2286982B1, published 09/25/2013).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar powder recycling techniques to the recoater system of PARK to achieve reintegration of excess powder into build stages/surfaces with a reasonable expectation of success.
As to claim 1, PARK teach the elements of these claims as explained above.
PARK does not explicitly teach lifting recoater as it approaches an edge of the build stage/surface in order to change directions so that it can redistribute unused powder back over the build stage/surface; or after the recoater has been lowered, move the recoater in a second direction opposite the first direction to pass the recoater back over the second location, the recoater making contact with and leveling the build-up as the recoater passes back over the second location, to immediately reintegrate the build-up into the build area.
	However, FOCKELE provides motivation to apply familiar recoater applications such as leveling excess powder to reintegrate into build platforms.   FOCKELE teaches to use a technique to use recoater to level and push supplied powder over build platform to integrate into build platform powder (Fig. 5).  FOCKELE further teaches to reuse the same powder over subsequent layers of build surface by reversing recoater direction after a previous layer (Fig. 5).  Finally, a skilled artisan of ordinary creativity and common sense would have recognized the benefit of reducing the amount of recoater travel by stopping before/at the end of the build platform; and/or the benefit of multiple thin coats of powder to create more consistent/uniform layers of powder (c.f. FOCKELE, paras. 0004-24, 59-60; describing Fig. 5 before “powder hardening step” with para. 0061, describing “modification” to steps of Fig. 5 in which “powder hardening step and a lowering step of the building platform 13 may be interposed before proceeding from the situation according to Fig. 5f”), without exiting the process space (e.g. build area) to prevent contamination (FOCKELE, para. 0011, for example).  A skilled artisan of common sense and ordinary creativity would have been motivated to lift the recoater in PARK over the excess powder and reverse the recoater over the excess powder to push and level it back onto the build platform for the next layer, and/or recoat a single layer for greater uniformity, in order to increase additive manufacturing efficiency by avoiding an extra inefficient step of suctioning the excess powder of PARK, while avoiding powder contamination outside the build area.  All that is required is adapting the idea or technique of reuse/recycling from FOCKELE to the recoater mechanism/technique of PARK, or vice versa.  These are well-known, common sense notions within the field of additive manufacturing.
	The following is pertinent:
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”).

MPEP § 2144(II).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar recoater movement techniques of PARK and FOCKELE to the recoating technique of PARK in order to achieve reuse of excess build material as in FOCKELE in a more efficient manner with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743